West, J.,
Dissenting. — It has been my understanding all along that the object of all legislation, federal and state, whether by constitutional provision or statutory enactment, intended to prohibit or regulate the production, sale, exchange and transportation of intoxicating liquor is to restrict its consumption by the individual members of society, on the theory that its effect upon the user is deleterious. By the consensus of opinion its use is not only injurious to the health of the user but is productive of crime and immorality. There is nothing inherently vicious in the manufacture or sale of intoxicating liquor. The use or consumption by the individual is the evil aimed at and intended to be remedied by the legislation on the subject, and to accomplish this object its manufacture, sale or exchange is prohibited. If it was not for the injurious results flowing from such use there would be no ground for the legislation forbidding its manufacture and sale. Such legislation is an exertion of the police power, designed to promote the public health, public peace, public morals and general wel*23fare of the State. The use or consumption of intoxicating liquor produces drunkenness and intoxication which are made a crime by the statute.
By the opinion in this case the Court says in effect that drunkenness and intoxication, which are the natural incidents and inevitable results of the use and consumption of intoxicating liquor, are so remote from the subject of legislation intended to restrict such use and consumption as not to be at all germane to such subject, and that the provisions of the statute making drunkenness and intoxication a crime, although expressly referred to in the title, are without any effect whatever. My view is not in accord with that opinion. To my mind drunkenness and intoxi-. cation are so intimately related to the use and consumption of intoxicating liquor as to render them inseparable, the former being the natural and necessary product of the latter.